Citation Nr: 0807959	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  02-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to an initial increased evaluation for bowel 
incontinence associated with degenerative disc disease of the 
lumbar spine, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
bladder incontinence associated with degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).   
The veteran testified at a Board hearing at the RO in August 
2003.  The Board previously remanded this case in May 2004 
and April 2007.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by some pain on motion, but 
without severe loss of range of motion of the lumbar spine; 
forward flexion limited to 30 degrees or less; ankylosis; 
severe lumbosacral strain; severe recurring attacks with 
intermittent relief; or incapacitating episodes of at least 
four weeks over the past 12 months.  

2.  The veteran's service-connected bowel incontinence is 
manifested by mild fecal leakage with chronic diarrhea, but 
without persistent or frequently recurring moderate symptoms, 
the need to wear a pad or constant abdominal distress. 

3.  The veteran's service-connected bladder incontinence more 
nearly approximates a daytime voiding interval between two 
and three hours, or awakening to void at least two times per 
night. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (in 
effect prior to September 23, 2003), 5293 (in effect prior to 
September 26, 2002), Diagnostic Codes 5235-5243 (effective 
September 23, 2003).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected bowel incontinence have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
§ 4.114, Diagnostic Code 7319 (2007).

3.  The criteria for an initial 10 percent rating, but no 
higher, for bladder incontinence have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
4.115a, 4.115b, Diagnostic Code 7542 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in January 2001, June 2003, May 2004, 
September 2005 and May 2007 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the September 2005 and May 2007 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2001, which was prior to the 
April 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial decision.  However, the deficiency in the 
timing of these notices was remedied by readjudication of the 
issues on appeal in subsequent supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim.  Further, the May 2007 VCAA notice gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notices fully informed the 
veteran that he may submit medical evidence as well as lay 
observations and statements from employers in support of his 
claim.  In fact, the veteran submitted a statement from his 
employer in August 2006 in support of his claim.  Moreover, 
in his notice of disagreement, hearing testimony and July 
2003 and June 2007 statements, the veteran specifically 
addressed his disabilities, described his symptoms and the 
effect they have on his daily activities, including his work, 
demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a national service organization, which 
would also have actual knowledge of the information necessary 
to substantiate the veteran's claim.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Therefore, because the veteran had actual knowledge of the 
requirements for an increased rating and sufficient 
opportunity to submit evidence, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision despite the inadequate notice provided to the 
appellant.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in November 2001, 
March 2002, June 2004, August 2006 and June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, as with the 
issue of an increased rating for the veteran's low back 
disability, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  
 
Whereas, as with the remaining issues on appeal, when the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

Factual Background

The veteran was afforded a VA examination in November 2001.  
The veteran presented with low back pain associated with 
urinary incontinence.  The veteran complained of daily back 
pain, which occasionally radiated into the bilateral lower 
extremities, and had recently become associated with urinary 
difficulties.  The examiner noted that the veteran had a 
recent MRI, which revealed multiple disc bulges from T11 to 
S1.  The veteran was also recently evaluated by Urology and 
placed on oxybutynin, which had improved bladder symptoms 
markedly.  The examiner observed that the veteran had no 
fecal incontinence.  On neurologic examination, the cranial 
nerves II-XII were intact.  Motor strength was 5/5, upper and 
lower extremities, bilaterally.  Sensation to light touch in 
distal bilateral lower extremities was intact.  Straight leg 
raising was negative.  The impression was chronic low back 
pain, status post injury incurred while in service with MRI 
radiographic evidence of multiple disc bulging and foraminal 
narrowing, and urinary incontinence, unclear as to whether 
related to spinal cord, herniated discs versus diabetes 
versus coincidental detrusor instability.  

The veteran was afforded another VA examination in March 
2002.  The claims file and medical records were reviewed.  
The examiner noted that the veteran underwent an MRI in April 
2000 that apparently noted multiple disc bulges.  The veteran 
complained that his symptoms are worsening.  His main 
complaint was difficulty in transitioning from a sitting to 
an upright position.  The veteran stated that he had 
difficulty with his activities of daily living.  Further, the 
veteran provided that occasionally he had to use bedrest for 
a couple of days when he had episodic flare-ups of low back 
pain.  At that time, the veteran had not worked since 1996.  
The veteran indicated that 90 percent of his symptoms were in 
his back and ten percent in his left leg.  The veteran denied 
any recent bowel or bladder symptoms.  He had not lost 
sphincter control.  He did have occasional bladder spasm for 
which he took Ditropan.  The veteran did not use any sort of 
brace or traction treatment at this point.  

On physical examination, skin over the back was intact.  
There were no obvious cutaneous manifestations of disease.  
The veteran was tender to palpation in his midline lower 
lumbar spine.  Range of motion was 90 degrees active forward 
flexion at the waist.  The examiner could only push him 
approximately 10 degrees beyond and it caused pain.  The 
veteran had pain at 90 degrees of forward flexion.  The 
veteran could only extend 10 degrees, any motion beyond 
caused pain.  The veteran could only rotate approximately 20 
degrees to the right and left, and he could only laterally 
bend approximately 20 degrees to the right and left.  The 
pain seemed to bother his left leg when he bent maximally to 
the right.  The veteran's paraspinal were not in spasm.  The 
veteran had no obvious fixed deformity.  He was able to stand 
upright without too much difficulty and the paraspinal muscle 
appeared to be functioning.  There was no obvious spasm or 
flaccidity.  On neurologic examination, the veteran had a 
negative straight leg raise and negative cross straight leg 
raise.  He had no pain with internal or external rotation of 
his hips.  The veteran's motor function was 5/5 in all 
myotomes in his lower extremities.  Deep tendon reflexes were 
1/4, but symmetric both at the knee and at the ankle.  
Sensation was intact to light touch in all dermatomes in the 
lower extremities.  The veteran had no evidence of clonus.  

A contemporaneous MRI showed diffuse degenerative change with 
osteophyte formation and bony scolerosis.  There was some 
disc space narrowing most predominate at the L5-S1 and to a 
lesser extent the L4-L5 levels.  There was a mild leftward 
curvature of the lumbar spine.  There was metallic 
radiopacity projecting over the posterior soft tissue 
consistent with prior gunshot wound/shrapnel.  AP view of the 
pelvis demonstrated no evidence of acute bony abnormality or 
fracture.  The hip joints were well maintained.  

The examiner's impression was history of worsening low back 
pain since disc herniation diagnosed in 1969 on clinical 
examination.  Currently, the majority of the veteran's 
symptoms were low back pain.  There was radiographic evidence 
of degenerative joint disease.  The MRI showed multiple 
degenerative disc disease, which was at least as likely as 
not related to the history of acute disc herniation.  

At the August 2003 Board hearing, the veteran testified that 
his low back disability had increased in severity since the 
last VA examination.  He also indicated that he had daily 
pain, which limited his activities.  He stated that he had 
flare-ups that required 24 to 48 hours of bedrest 
approximately twice a month, which totaled approximately two 
to three weeks of incapacitation per year.  He described that 
he has spasms, radiating pain and numbness in the left leg 
and bladder control problems.  Further, he provided that 
during 2002, he went to the emergency room approximately once 
a month for six months due to back pain.  

Pursuant to the Board's remand, the veteran was afforded 
another VA examination in June 2004.  Again, the claims file 
was reviewed.  The veteran complained of constant low back 
pain that was 8/10.  This was mostly related to the lower 
back, but it did radiate to his bilateral legs on the left 
greater than right.  The veteran complained of constant 
cramping in the left calf.  He had increased pain with 
activity such as mowing the lawn, which laid him up for two 
to three days in bed.  The veteran did not use a brace or any 
ambulatory aids.  He worked full time as a framer.  The 
veteran indicated that approximately two years ago, he 
developed bladder incontinence and recently had developed 
decrease in his bowel control and impotence.  The veteran did 
not have any specific flare-ups other than activity-related 
flare-ups.  The examiner noted that in June 2002, the veteran 
had an MRI which showed moderate to severe stenosis.

On physical examination, the veteran was able to toe and heel 
walk.  He was tender to palpation of his lumbar spine.  He 
had zero Waddell signs.  Range of motion was 60 degrees 
forward flexion, 10 degrees extension with significant pain, 
30 degrees right and left lateral bending, and 50 degrees 
right and left rotation.  He had normal sensation through his 
bilateral lower extremities; however, he does report 
decreased sensation occasionally on the left; however, it was 
not currently present.  He had 5/5 extensor hallucis longus, 
flexor hallucis longus, anterior tibialis, gastrocs, soleus, 
quads, hamstrings, and hip flexors.  He had positive straight 
leg raise on the left and negative on the right.  He had 2+ 
patellar tendon reflexes, 1+ Achilles tendon on the left and 
2+ on the right.  A contemporaneous x-ray showed moderate 
degenerative changes within the lumbar spine including 
intervertebral disc space narrowing that was most pronounced 
at L5/S1.  There were degenerative changes within facet 
joints.  There were also small anterior osteophytes extending 
off the superior and inferior end plains of all the 
lumbosacral vertebral bodies, which was most marked at T12/L1 
level.  There were no acute abnormalities, but there was a 
radiopaque foreign body either outside of the veteran or in 
the soft tissues posteriorly at the L4 level.  The examiner 
stated that the veteran had severe lumbar stenosis.  He was 
now suffering from bladder and bowel incontinence and 
impotence.   The examiner provided that the veteran's 
impairment had increased since the previous examination.  

The veteran submitted a statement from his current employer 
in August 2006 that provided that the veteran's work was 
interrupted quite frequently due to bathroom breaks.  The 
statement also indicated that the veteran's body and strength 
had prematurely aged, making his work difficult.  

The veteran was afforded another VA examination in August 
2006 to determine whether the veteran's bladder and bowel 
incontinence was secondary to his service-connected back 
disability.  The claims file was reviewed.  The veteran 
indicated that the onset of his bowel incontinence was 2005.  
The veteran gave a history of a small amount of bowel 
incontinence on a daily basis and reported that most of his 
bowel movements were loose.  The veteran described episodes 
of not making it to the bathroom on occasion; usually 
episodes were just a very small amount of fecal material.  
The examiner opined that the veteran's bowel incontinence was 
at least as likely as not caused by or the result of 
degenerative disc disease of the lumbar spine as this was a 
known complication of herniation of the lumbar spine.    

The veteran reported bladder incontinence since 2000.  The 
veteran reported urinary incontinence, which began as a small 
amount of leaking and spotting on underwear, but had improved 
on a "timed schedule."  The veteran was currently taking 
detrol.  However, wearing of absorbent material was not 
required.  The frequency of voiding during the day was less 
than three hours and there was one voiding per night. The 
examiner opined that it was at least as likely as not that 
the veteran's current urinary incontinence was related to 
degenerative disc disease of the lumbar spine as this was a 
known complication of disc herniation and stenosis.  On 
another matter, the examiner found that the veteran's 
impotence was secondary to his diabetes.  

On remand, the veteran was afforded another VA examination in 
June 2007.  Medical records were reviewed.  The veteran gave 
a history of urinary incontinence and fecal incontinence.  
The veteran denied urinary urgency, retention or frequency.  
He described the extent of fecal leakage as mild, but 
frequent, and pads were not required.  He indicated that he 
had fecal leakage every three to four days.  With respect to 
his low back, the veteran complained of decreased motion, 
weakness, spasms, and pain.  He pain was sharp and dull and 
lasted for hours.  The frequency was weekly to monthly.  The 
veteran indicated that there was no radiation.  The veteran 
described severe spinal flare-ups that lasted one to two 
days.  The veteran stated that he had to lie down until pain 
subsides.  The examiner noted that the veteran had no 
incapacitating episodes in the past twelve months.  The 
veteran did not use any devices or aids and had no limitation 
to walking.  

On physical examination of the thoracic sacrospinalis, there 
was no spasm, atrophy, guarding, tenderness or weakness.  
However, pain on motion was noted.  Posture, head position, 
symmetry in appearance and gait type were normal.  There was 
no abnormal spinal contour.  Motor examination and muscle 
tone were normal.  Sensory examination of the lower 
extremities showed that vibration, light touch and position 
sense were all 2/2 bilaterally.  Reflex examination was 
normal.  The examiner found no evidence of thoracolumbar 
ankylosis.  Range of motion was 90 degrees flexion, 30 
degrees extension, 30 degrees right and left lateral bending 
as well as rotation, with pain throughout rotation and 
flexion.  The examiner found no additional limitation on 
repetition.  The examiner's diagnosis was lumbar disc 
disease.  The examiner noted significant effects on 
occupation due to increased absenteeism as well as affects on 
daily activities such as chores, exercise, sports and 
recreation.  

Given that the claims file was explicitly reviewed by the 
March 2002, June 2004, August 2006 and June 2007 examiners, 
and the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be adequate for rating purposes.  

VA treatment records have also been associated with the 
claims file.  In sum, VA treatment records showed complaints 
of low back pain with intermittent radiculopathy.  Sometime 
in March 2001, the veteran was seen in the urology clinic for 
urgency and frequency.  September 2001 treatment records 
showed past medical history of overactive bladder.  
Significantly, a June 2002 VA treatment record showed that 
the impression was low back strain and bedrest was 
prescribed.  An August 2002 treatment record showed that the 
veteran complained of worsening back pain in the low back 
with left leg pain.  There was no bowel or bladder 
incontinence.  The veteran had some difficult ambulating and 
left lumbar spasm.  Range of motion was difficult to assess 
secondary to pain.  There was a positive straight leg test, 
reflexes were +1 bilaterally, and strength was intact 5/5 
bilaterally.  An April 2005 treatment record showed back pain 
along with complaints of fecal and urinary incontinence 
symptoms.  A follow up May 2005 neurology treatment record 
showed that the veteran had no radicular symptoms and no 
findings on examination to suggest such diagnosis.  A follow 
up urology evaluation was recommended. 

A urology consult was done in September 2005.  The veteran 
reported that he leaked most of the time and felt urge to go 
the bathroom and tried to hold it, but could not hold it or 
make it in time.  The veteran had no trouble starting or 
stopping, although he did report a slight amount of dribbling 
when done.  He had slight nocturia where he got up two to 
three times per night.  He did not report frequency in that 
he actually only goes approximately three times during the 
day.  Further, the veteran reported that every now and then 
he felt the urge to defecate and sometimes was unable to make 
it to the bathroom.  On examination, rectal examination 
showed normal sphincter tone and good perineal sensation; no 
rectal masses were noted.  Further, no neurologic deficits 
were noted.  The veteran was seen again in the urology clinic 
in May 2006.  The examiner noted that in September 2005, the 
veteran complained of dribbling urine approximately once a 
day and a scant amount of bowel incontinence approximately 
once a week.  The veteran reported that his symptoms had 
improved although he still had occasional dribble during the 
day.  The veteran indicated that he had problems at work 
making it to the bathroom in time.  With respect to bowel 
incontinence, the veteran reported that he had chronic 
diarrhea.  

Degenerative Disc Disease of the Lumbar Spine

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative disc disease 
of the lumbar spine warrants a higher disability rating.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in a 
January 2007 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a 40 percent rating for severe 
limitation of motion.  

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent rating is warranted with characteristic pain on 
motion, and a 20 percent rating is in order with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum scheduler rating 
of 40 percent is awarded when disability from lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.
  
Based on the medical evidence of record, the Board finds that 
when applying the new general rating formula to the veteran's 
low back disability, there is no competent medical evidence 
to warrant a rating in excess of 20 percent.  There has been 
no objective finding of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent rating.  
The most restrictive range of motion found was 60 degrees 
flexion documented at the June 2004 VA examination.  
Moreover, the March 2002 and the most recent VA examination 
in June 2007 found that the veteran had flexion to 90 
degrees, which is considered normal.     

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
most restrictive range of motion noted was 60 degrees, and 
the remaining VA examinations, although documented some 
limitation in extension and rotation, found normal flexion of 
90 degrees.  As the 60 degrees measurement is well over the 
mid point of what is considered normal range of motion, the 
veteran's lumbar spine range of motion can not be classified 
as severe.  Further, Diagnostic Code 5289 under the old 
criteria for the lumbar spine is not applicable in this case 
because again there is no evidence of ankylosis of the lumbar 
spine.  Significantly, the most recent VA examination 
explicitly stated that there was no ankylosis.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  Although the examiner 
noted pain on flexion, the June 2007 VA examination found 
that there was no additional limitation with repetitive use 
or change in range of motion.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under the old 
Diagnostic Code 5293 or the new Diagnostic Code 5243 for 
intervertebral disc syndrome.  There has been no medical 
evidence showing that the veteran has been prescribed bed 
rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months; or that he has 
suffered severe, recurring attacks with intermittent relief 
to warrant a 40 percent rating for intervertebral disc 
syndrome.  There appears to be only one instance in the VA 
treatment records in June 2002 where bedrest was explicitly 
prescribed.  In fact, the June 2007 examination report 
specifically stated that there had been no incapacitating 
episodes over the past 12 months.  Moreover, even taking into 
consideration the veteran's testimony where he indicated that 
he had to have bedrest a couple of days a month and, thereby, 
he was incapacitated approximately two to three weeks a year, 
the veteran's low back disability still does not meet the 
criteria for the next higher rating of 40 percent, which 
requires at least four weeks of incapacitating episodes. 

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability with the exception of bowel and bladder 
incontinence for which the veteran is already service-
connected for and are discussed in more detail below.  The 
Board recognizes that the veteran has complained of pain 
radiating to the lower extremities.  However, the VA 
examinations have not found any neurological defect in either 
lower extremity related to the veteran's back disability.  
Significantly, the VA examiners found that the veteran's 
motor, sensation and strength were normal.  The veteran has 
also complained of impotence/erectile dysfunction.  However, 
this disability has been attributed to his service-connected 
diabetes and he has already been granted service connection 
for this disability.  Thus, the Board finds that a separate 
rating is not warranted for any other neurological symptoms 
and the veteran's manifested symptoms associated with his low 
back disability are adequately contemplated in the current 20 
percent rating. 

The Board recognizes the veteran's contentions that since he 
was first awarded service-connection and granted an initial 
20 percent disability rating, his back pain has worsened over 
the years further limiting his activities, and, thus, given 
the increase in pain, a higher rating is warranted.  
Nevertheless, the Board must base its findings on the 
competent medical evidence of record and that evidence does 
not suggest that a higher rating is warranted.  Therefore, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected 
degenerative disc disease of the lumbar spine.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Nevertheless, should the veteran's 
service-connected disability increase in severity in the 
future, he may always advance a new claim for an increased 
rating.

Bowel Incontinence

The present appeal also includes the issue of an increased 
rating for bowel incontinence.  The RO has rated the 
veteran's service-connected bowel incontinence under 
Diagnostic Codes 7399 and 7319.  Diagnostic Code 7399 is used 
to identify digestive system disabilities that are not 
specifically listed in the rating schedule, but are rated by 
analogy to similar disabilities.  Under Diagnostic Code 7319 
for irritable colon syndrome, a 10 percent rating is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress and a 
30 percent rating is warranted for severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114.

Based on the medical evidence of record, the Board must 
conclude that a 30 percent rating is not warranted under 
Diagnostic Code 7319 because although the veteran has 
complained of loose stools/chronic diarrhea with fecal 
leakage, there is no competent medical evidence to suggest 
that veteran's symptoms are severe with constant abdominal 
distress.  In fact, the veteran has never reported any type 
of abdominal distress.  

Further, the Board has also considered other applicable 
Diagnostic Codes such as Diagnostic Code 7332 for impairment 
of sphincter control and Diagnostic Code 7334 for prolapse of 
the rectum.  However, under Diagnostic Code 7332, there has 
been no evidence of the need to wear a pad to warrant a 30 
percent rating.  In fact, the June 2007 VA examination 
explicitly stated that pads were not required.  Similarly, a 
higher rating is also not warranted under Diagnostic Code 
7334 because there has been no showing that the veteran's 
symptoms are moderate, persistent or frequently recurring.  
At the June 2007 VA examination, the veteran himself 
described the extent of fecal leakage as mild and occurring 
every three to four days.  Thus, the Board finds that the 
veteran's symptoms are adequately contemplated under the 
current 10 percent rating.  38 C.F.R. § 4.114. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's service-
connected bowel incontinence.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).   
Further, as the first medical evidence of bowel incontinence 
associated with the veteran's service-connected low back 
disability is the June 10, 2004 VA examination, the Board 
finds that a compensable rating prior to this date is not 
warranted. 

Bladder Incontinence

The veteran is also seeking a compensable rating for his 
bladder incontinence.  The RO has rated the veteran's bladder 
incontinence under Diagnostic Codes 7599 and 7542.  Again, 
Diagnostic Code 7599 is used to identify genitourinary system 
disabilities that are not specifically listed in the rating 
schedule, but are rated by analogy to similar disabilities.  
Diagnostic Code 7542 for neurogenic bladder directs that the 
disability to be rated as voiding dysfunction.  38 C.F.R. 
§ 4.115b.  Voiding dysfunction may be rated according to 
three separate categories: urine leakage, urinary frequency, 
or obstructed voiding.  38 C.F.R. § 4.115a. 

The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows: a 20 percent disability rating is 
assigned for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must 
changed less than two times a day; a 40 percent rating 
requires the wearing of absorbent materials which must be 
changed two to four times a day; and a 60 percent disability 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times a day.  38 C.F.R.  § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two 
and three hours or when there is awakening to void two times 
per night.  A 20 percent evaluation requires a daytime 
voiding interval that is between one and two hours or 
awakening to void three to four times a night.  A 40 percent 
disability rating is warranted for a daytime voiding interval 
that is less than one hour or awakening to void five or more 
times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, a noncompensable rating is assigned 
for obstructive symptomatology, with or without stricture 
disease requiring dilatation one or two times a year.  A 10 
percent evaluation is warranted for marked symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
that is manifested by any one, or combination, of the 
following: (1) Post void residuals greater than 150 cubic 
centimeters (cc); (2) Uro-flowmetry, markedly diminished peak 
flow rate (less than 10 cc per second); (3) Recurrent urinary 
tract infections secondary to obstruction; or (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Urinary retention that requires intermittent or continuous 
catheterization is rated as 30 percent disabling.  38 C.F.R. 
§ 4.115a.  

Initially, the Board notes that at the August 2006 VA 
examination, the veteran provided that the frequency of 
voiding was less than three hours per day and one voiding at 
night.  Moreover, the September 2005 VA urology consult 
showed that the veteran had slight nocturia where he got up 
two to three times per night.  Based on this medical evidence 
and resolving all benefit of the doubt in favor of the 
veteran, the Board finds that the veteran's current level of 
disability more nearly approximates a 10 percent rating for 
urinary frequency, which requires a daytime voiding interval 
between two to three hours or awakening to void two times per 
night.  See 38 U.S.C.A. § 5107(b)

Nevertheless, the Board finds that a rating in excess of 10 
percent is not warranted because there has been no consistent 
showing of daytime voiding between one to two hours or 
awakening to void three to four times per night.  Although 
the September 2005 VA treatment record indicated voiding two 
to three times per night, the August 2006 VA examination 
showed only one voiding per night and the most recent VA 
examination showed that the veteran did not have urinary 
urgency, retention or frequency.  Further, there has been no 
showing of voiding between one to two hours during the day or 
four times at night.  Moreover, the veteran indicated voiding 
two or three times during the night in the September 2005 
record, rather than three or four times.  Thus, again, when 
reviewing the medical evidence as a whole, the Board finds 
that the veteran's symptoms are adequately contemplated in 
the current 10 percent rating.  Moreover, a higher rating is 
not warranted under the criteria for urine leakage because 
there has been no showing that the veteran is required to 
wear absorbent materials that must be changed two times a 
day.  The August 2006 VA examination found that wearing 
absorbent material was not required.  Further, the rating 
criteria for obstructed voiding are not applicable as there 
is no medical evidence of obstructed voiding.   38 C.F.R. 
§ 4.115b.  In sum, a preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's service-
connected bladder incontinence.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).    

In conclusion, the Board finds that a 10 percent rating, but 
no higher, is warranted for the veteran's service-connected 
bladder incontinence.  Further, although there are VA 
treatment records in 2001 that showed an overactive bladder, 
subsequent treatment records as well as the March 2002 VA 
examination showed no complaints of bladder incontinence.  
Thus, the Board finds that the first evidence of bladder 
incontinence associated with the veteran's service-connected 
low back disability is at the June 10, 2004 VA examination, 
and a compensable rating prior to this date is not warranted. 


ORDER

A rating in excess of 20 percent is not warranted for 
degenerative disc disease of the lumbar spine.  A rating in 
excess of 10 percent is not warranted for bowel incontinence.  
To that extent, the appeal is denied.  

A 10 percent rating, but no higher, is warranted for bladder 
incontinence.  To that extent, the appeal is granted subject 
to the law and regulations governing the payment of monetary 
benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


